                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   ASHEVILLE DIVISION
                              CIVIL ACTION NO. 1:19-CV-00336


COMMERCIAL FUNDING INC.

                       Plaintiff,                               ENTRY OF DEFAULT
v.

ODOM TRANSPORT COMPANY, INC., ODOM
TRUCKING COMPANY, INC., DEBORAH C.
ODOM, and STEVE ODOM

                       Defendants,


        THIS CAUSE coming before the undersigned Clerk of Court for the Western District of North
Carolina, upon request of Plaintiff for Entry of Default against Defendants, Odom Transport Company,
Inc., Odom Trucking Company, Inc., Deborah C. Odom, and Steve Odom, pursuant to Federal Rule of
Civil Procedure 55(a).

       It appearing to the Court that the Defendants are in default for failure to plead or otherwise
defend as required by law;

     NOW, THEREFORE, default is hereby entered against the Defendants, Odom Transport
Company, Inc., Odom Trucking Company, Inc., Deborah C. Odom, and Steve Odom.
